PER CURIAM.
This is an appeal from a decree dismissing the bill in equity, in which the appellees, defendants in the court below, were charged with infringing certain letters patent of the United States.
¡1-3] The bill of complaint charged that the defendants were infringing four separate and distinct letters patent, two mechanical patents and two design patents; said patents being: Roseubluth, No. 883,973, April 7, 1908; Hughes, No. 962,220, June 21, 1910; Rosen-bluth design patent, No. 41,388, May 16, 1911; Rosenbluth design patent, No. 41,389, May 16, 1911.
The defendants were charged with conjointly embodying the alleged inventions of the several letters patent in the alleged infringing articles manufactured by them. Both of the mechanical patents, No. 883,973 and No. 962,220, relate to brackets arranged to support a lamp in detachable relation to a vehicle body, such as are adapted more especially for use on automobiles, to support and illuminate the number or license placed thereon. The design patents, No. 41,388 and No. 41,-389, are stated to be for new and original ornamental designs for vehicle number-plate supports. The decree of the court below holds that claims 7, 8, and 10, the only ones involved of patent No. 883,973, were not infringed by the defendants; that claims 5 and 6 of patent No. 962,220 are invalid, because of the absence of patentable invention in their subject-matter; and that the design letters patent are for mechanical and functional features, and not ornamental, and therefore invalid.
A careful consideration of the patents in suit, of the record before us, and of the elaborate oral and printed arguments submitted by counsel on both sides, satisfies us that there was no error in the decree of the court below, and the clear and convincing opinion of Judge Cross (201 Fed. 926) relieves us of the necessity of restating the grounds for that decree.
The decree of the court below is therefore affirmed.